On Petition for Rehearing.
Montgomery, J.
10. Appellees earnestly petition for a rehearing and submit matter which properly calls for a further statement with reference to the action of the court in directing a dismissal of their appeal from the - board of commissioners to the circuit court. It is insisted that the circuit court may determine as a question of fact whether an appeal bond was filed with the auditor, and *51to that end may hear oral evidence; citing McCrory v. Anderson (1885), 103 Ind. 12, and Miller v. O’Reilly (1882), 84 Ind. 168. There is no doubt of this proposition, and, if the record in this case showed that in such manner the necessary fact was established, as was shown in the cases cited, no difficulty would have been encountered in sustaining the jurisdiction of the circuit court. It is urged that all presumptions must be indulged in favor of the action of the lower court in overruling the motion to dismiss; citing, among other cases, Demaree v. Johnson (1898), 150 Ind. 419, and Pittsburgh, etc., R. Co. v. Machler (1902), 158 Ind. 159. The latter case involved only jurisdiction over the person, and this court correctly said: “Having appeared before the court and pleaded to the merits of the proceeding and assessment, without making any objection to the sufficiency of the notice, or the regularity in filing the petition, that act will be held to be a waiver of all questions pertaining to the jurisdiction of the court growing out of such matters.” The case of Demaree v. Johnson, supra, related to the voting of aid to a railroad, and it is said by the court that there was no requirement in such a ease that the appeal bond filed with the auditor, or a copy thereof, should be made a part of the record in the circuit court. It was also said in the opinion that there was nothing to show “that any motion was made in the trial court to dismiss the appeal, or that any suggestion was there made that no appeal bond had been filed.” •
11. Those facts clearly distinguish that case from this. Here the motion to dismiss for want of an appeal bond was made in the court below, and the ruling thereon assigned as error in this court. ' In this proceeding the statute requires the auditor to make and certify a transcript of the appeal bond as a part of the record upon appeal to the circuit court. This was not done, nor was the filing of appeal bonds made to appear otherwise upon the record in this ease, and it was upon the assumption that evidence of the *52filing of appeal bonds was a necessary part of the record, and that, therefore, we were in possession of all the facts properly before the trial court, that our decision was reached.
12. It is now claimed that evidence of the filing of appeal bonds with the auditor appears from the record. This claim rests wholly upon a line written in ink upon the typewritten transcript, between the close of the last order of the board of commissioners and the certificate of the auditor, as follows: ‘ ‘ See certified copy of appeal bonds attached. ’ ’ This appears in the form of a memorandum and not as a proper part of the transcript of the auditor, and no record of the filing of bonds or copy thereof can be found anywhere in the record. We have no means of knowing whether this memorandum was made by counsel as a part of the marginal notes or by an officer preparing the transcript, but it cannot be accepted in any event as supplying the necessary record which the law requires.
13. An effort has been made to supplement the record by inserting certified copies of bonds in the Brief of counsel upon petition for rehearing. The question was raised in the court below, and urged throughout the appeal, and no effort was made to supplement the record until after final decision. The record certified to us imports absolute verity, and cannot Be supplemented or contradicted by statements appearing in the briefs of counsel. If it were incorrect and insufficient to present the disputed questions fully and fairly, it should have been corrected and supplemented before final decision and in the manner authorized. The rule has been long established that this court will not grant a rehearing to enable a party to correct or perfect a record. Warren v. Campbell (1872), 39 Ind. 409; Drake v. State (1896), 145 Ind. 210, 218; Ewbank’s Manual, §217, and cases cited.
Much as we regret the condition of the record of which *53complaint is made, we are not justified now in granting the relief sought. The petition for a rehearing is therefore overruled.